Case 18-09108-RLM-11               Doc 267     Filed 02/18/19      EOD 02/18/19 15:01:38            Pg 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


    In re:                                                   Chapter 11
                              1
    USA GYMNASTICS,                                          Case No. 18-09108-RLM-11

                             Debtor.


                 REPLY IN SUPPORT OF DEBTOR’S MOTION FOR ORDER
                  AUTHORIZING THE DEBTOR TO ASSUME EXECUTORY
              CONTRACT WITH SPENCER STUART PURSUANT TO 11 U.S.C. § 365

             USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor” or “USAG”), files its reply (the “Reply”) to the objection [Dkt. 259] (the

“Objection”) filed by the Additional Tort Claimants Committee of Sexual Abuse Survivors (the

“Committee”) to the Debtor’s Motion For Order Authorizing the Debtor to Assume Executory

Contract with Spencer Stuart Pursuant to 11 U.S.C. § 365 [Dkt. 223] (the “Motion”). 2 In support

of this Reply, the Debtor states as follows:

                                                   REPLY

             The Committee does not dispute the self-evident proposition that filling the role of the chief

executive officer at USAG with a highly competent, skilled individual is critical at this juncture in

USAG’s history. Strong leadership is needed to guide USAG through the reorganization process

and to implement the changes that the Committee and others have demanded be made at USAG.

The Committee also does not dispute that hiring a top-notch executive search firm to assist

USAG’s board in locating and hiring the right CEO to accomplish this difficult job is a prudent



1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
  Capitalized terms used herein and not defined shall have the meaning given to them in the Motion.
Case 18-09108-RLM-11         Doc 267     Filed 02/18/19     EOD 02/18/19 15:01:38        Pg 2 of 5



and thoughtful way to proceed with the CEO search. The Committee also does not dispute that

Spencer Stuart, an international executive search firm, is capable of performing this critical job.

The Committee even acknowledges that Spencer Stuart is “a reputable firm.” (Objection ¶1.)

Finally, the Committee “does not object to the economics of the assumption.” (Objection ¶1 n.3.)

Those facts—which are not in dispute—justify USAG’s business decision to assume the Spencer

Stuart Contract.

       The crux of the Committee’s Objection does not go to USAG’s need for an executive

search firm or to Spencer Stuart’s capabilities to perform the work or even to the amount of

Spencer Stuart’s fee, but rather to a legal question: whether Spencer Stuart should be paid for the

work it has performed. Positing a classic Catch-22 scenario, the Committee argues that if the

Debtor has already selected a CEO as a result of Spencer Stuart’s search efforts, there is no need

to assume the Spencer Stuart Contract and pay the firm the remaining amount that it is due; but, if

Spencer Stuart has not yet completed the CEO search, the Committee argues that the Contract

cannot be assumed because USAG has not “demonstrate[d] that Spencer Stuart is likely to succeed

in its task” of finding a CEO candidate. (Objection ¶5.) Carrying this argument to its logical

conclusion, there is no scenario that allows USAG to assume the Spencer Stuart Contract. In short,

the Committee has erected an impossible barrier to assumption.

       The problem with the Committee’s argument is that it is based on a fundamentally flawed

legal premise. The United States Supreme Court held over 30 years ago in National Labor

Relations Board v. Bildisco & Bildisco, 465 U.S. 513, 531 (1984) that “if the debtor-in-possession

elects to continue to receive benefits from the other party to an executory contract pending a

decision to reject or assume the contract, the debtor-in-possession is obligated to pay for the

reasonable value of those services.” The Seventh Circuit reached the same conclusion in In re




                                                2
Case 18-09108-RLM-11          Doc 267     Filed 02/18/19    EOD 02/18/19 15:01:38        Pg 3 of 5



Whitcomb & Keller Mortgage Co., 715 F.2d 375 (7th Cir. 1983). In Whitcomb & Keller, the

Seventh Circuit affirmed a lower court order enforcing an executory contract against the non-

debtor party before the debtor had made its decision to assume or reject the contract, provided the

debtor paid for the services it received. Id. at 378–79.

       Here, Spencer Stuart has performed valuable services post-petition, locating and arranging

for interviews of candidates, and assisting the Board in vetting the proposed candidates, all facts

the Committee acknowledges were disclosed to it before it filed its Objection. (Objection ¶7.)

USAG also has told the Committee that USAG expects to announce a CEO selection in the near

future. But what USAG is unable to do is breach the confidentiality of the search and hiring

process. For what should be obvious reasons, those who have applied for the job or have been

interviewed may not want that fact known to the public. A candidate who has accepted the job

may want to delay an announcement to make arrangements to leave his or her current employment.

Media interest in USAG has been intense and thus, it is not surprising that participants in this

search process would want confidentiality.

       Attempting to balance this need for confidentiality with the Committee’s inquiries, USAG

has offered multiple times over the past month to discuss all of these matters with the Committee

in confidence. The Debtor wants to open a dialogue with the Committee and has repeatedly asked

the Committee to do so in a manner that will not jeopardize the CEO search process. The

Committee has refused to meet on any terms, apparently preferring to be on the outside

complaining, rather than be seen as cooperating in any way with USAG.

       Finally, the Committee’s argument that assumption of the Spencer Stuart Contract would

impose an additional burden of payment should USAG suspend its CEO search is unfounded.

(Objection ¶8.) USAG has not suspended its CEO search and does not intend to do so, so no




                                                  3
Case 18-09108-RLM-11          Doc 267     Filed 02/18/19      EOD 02/18/19 15:01:38         Pg 4 of 5



additional fee will come due. More importantly, in making this argument, the Committee ignores

the obvious benefit that results from assuming the Spencer Stuart Contract: USAG will be entitled

to a replacement search for no additional fee should a new CEO resign within a year. (See Motion

at Ex. B. at pg. 9.) The Committee also ignores that Spencer Stuart agreed to work for a flat fee

rather than the typical commission based on all compensation and benefits paid to the new CEO

that is standard in the executive search industry. (Id. at 2-3.) Scrapping the Spencer Stuart Contract

would only result in the loss of this guarantee, and likely more fees, not less, as there is no

assurance a competitor will agree to work on the same non-standard basis.

       In sum, USAG has reasonably exercised its business judgment to assume the Spencer

Stuart Contract. See In re Edison Mission Energy, Case No. 12-49219, 2013 WL 5220139, at *5

(Bankr. N.D. Ill. Sept. 16, 2013) (approving assumption of executory contract under deferential

business judgment standard); see also In re Bullet Jet Charter, Inc., 177 B.R. 593, 601 (Bankr.

N.D. Ill. 1996). The Committee does not dispute the need for Spencer Stuart’s services, Spencer

Stuart’s ability to perform capably, or the economics of the Spencer Stuart Contract. The

Committee’s only complaint could have been easily cured if the Committee had been willing to

meet with the Debtor. The Debtor’s Motion should be granted.




                                                  4
Case 18-09108-RLM-11        Doc 267      Filed 02/18/19    EOD 02/18/19 15:01:38        Pg 5 of 5



       For each of the reasons set forth in the Motion and in this Reply, the Debtor respectfully

requests that the Court grant the Motion and enter the order substantially in the form attached to

the Motion as Exhibit A and grant such other relief as may be just.

Dated: February 18, 2019                            Respectfully submitted,


                                                    JENNER & BLOCK LLP

                                                    By: /s/ Catherine Steege
                                                    Catherine L. Steege (admitted pro hac vice)
                                                    Dean N. Panos (admitted pro hac vice)
                                                    Melissa M. Root (#24230-49)
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    (312) 222-9350
                                                    csteege@jenner.com
                                                    dpanos@jenner.com
                                                    mroot@jenner.com
                                                    Counsel for the Debtor




                                                5
